April 29, 2011

Ms. Jennifer A. Powell
Schwartz & Eichelbaum
Wardell Mehl and Hansen, P.C.
4201 W. Parmer Lane, Suite 201
Austin, TX 78727
Mr. Russell Scott Cook
The Cook Law Firm
919 Congress Ave. Suite 1220
Austin, TX 78701

RE:   Case Number:  09-0100
      Court of Appeals Number:  03-06-00768-CV
      Trial Court Number:  D-1-GN-062709

Style:      TRAVIS CENTRAL APPRAISAL DISTRICT
      v.
      DIANE LEE NORMAN

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Mr. Jeffrey D. Kyle      |
|   |Ms. Amalia Rodriguez     |
|   |Mendoza                  |
|   |Mr. Adam Warren Aston    |